Citation Nr: 1422875	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-25 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for epididymitis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1979 to May 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2012, the Board remanded the claim for further development.  

In December 2012, the RO increased the rating for epididymitis to 10 percent, effective February 13, 2007.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The TDIU claim is REMANDED to an Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Epididymitis is manifested by no more than symptoms requiring long-term drug therapy, 1-2 hospitalizations per year, or intermittent intensive management.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2013).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 






The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in August 2007, on the underlying claim of service connection.  

Whereas here, service connection has been granted and initial disability ratings have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Once a claim of service connection has been substantiated, the filing of a notice of disagreement with the assigned ratings does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a claim for higher initial ratings.  Dingess, 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records.  The Veteran was afforded VA examinations in September 2008 and in July 2012.  

As the examination reports are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  



As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  



Rating Criteria

The RO has rated epididymitis under 38 C.F.R. § 4.115b, Diagnostic Code 7525.  Diagnostic Code 7525 provides that epididymo-orchitis, chronic only, is to be rated as urinary tract infections.  Pursuant to 38 C.F.R. § 4.115a, urinary tract infections requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrant a 10 percent rating.  A 30 percent rating requires recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Where there is poor renal dysfunction, the disability is rated under renal dysfunction.  

Facts

Private and VA treatment records dated from June 2006 to August 2008 show that the Veteran was treated for multiple disorders, including epididymitis.  

In August 2007, the Veteran stated that epididymitis was still a problem in spite of antibiotics.  The Veteran denied urinary complaints.  The assessment included left-sided epididymitis.  The Veteran was put on a trail of Cipro for epididymitis due to a failure of treatment on Doxycycline.  

In September 2008 on examination, the Veteran stated that his epididymitis had worsened.  He stated that antibiotics had not help.  The Veteran complained of urinary frequency and urgency, and dysuria.  

The VA examiner indicated that the Veteran had urinary symptoms of urgency and dribbling, but no symptoms of dysuria, hematuria, weak or intermittent stream, hesitancy or difficulty starting a stream, or straining to urinate.  It was noted that the Veteran also did not have urinary retention, urethral discharge, or renal colic.  




The examiner stated that the Veteran had daytime voiding at intervals of one to two hours and night time voiding of four.  The examiner noted that the Veteran reported no urinary leakage and that there was no history of recurrent urinary tract infections, obstructive voiding, urinary tract stones, acute nephritis, hydronephrosis, cardiovascular symptoms, or renal dysfunction or failure.  The examiner stated that the epididymitis, spermatic cord, and scrotum examinations were normal and that he had normal seminal vesicles. The diagnosis was bilateral chronic epididymitis associated with mild hydroceles.  The examiner reported that the Veteran was not employed.  The examiner stated that the effect of the Veteran's bilateral chronic epididymitis associated with mild hydroceles on his daily activities ranged from none to moderate.  

VA treatment records dated from October 2008 to June 2012 refer to continuing treatment for epididymitis.  In May 2010 the Veteran complained testicular pain.  In July 2011 the Veteran stated that he had chronic pain and discomfort.  The assessment was chronic testicular pain.  

In July 2012 on examination, the Veteran described a six-month course of empirical therapy of Cephalexin at bedtime for a history of symptomatic chronic epididymitis in 2011.  He stated that he did not complete the course because he didn't see any improvement.  The Veteran maintained that the only medication that helped for his scrotal pain was Hydrocodone.  

The examiner reported that the Veteran's treatment plan included taking continuous medication.  The examiner reported that the Veteran did have voiding dysfunction as a result of an enlarged prostate, and that the Veteran stated that he occasionally would have urinary incontinence when he was away from home and could not get to a bathroom.  The examiner indicated that the Veteran's voiding dysfunction did not require the use of an appliance, but that it did cause increased urinary frequency.  It was noted the Veteran's daytime voiding interval was less than one hour and that, at night, he would awaken to void three or four times.  



The examiner stated that the Veteran's voiding dysfunction did not cause signs or symptoms of obstructive voiding.  

The examiner reported that the Veteran did not have a history of recurrent urinary tract infections or kidney infections. The examiner indicated that the Veteran had a history of chronic epididymitis that required long-term drug therapy.  It was noted that the Veteran underwent a recent course of long-term drug therapy.  The examiner also indicated that the Veteran's epididymitis required intermittent intensive management.  The examiner stated that the entire scrotum was mildly enlarged and consistent with hydroceles.  The examiner maintained that there was diffuse bilateral testicular and epididymis tenderness with guarding.  It was noted that the Veteran's right epididymis and left epididymis were both tender to palpation.  The diagnosis was chronic epididymitis.    

Analysis

Based on the evidence, the Board finds that the epididymitis is no more than 10 percent disability under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525.  The July 2012 examination report shows that epididymitis was indicative of symptoms requiring long-term drug therapy and intermittent intensive management.  The Veteran has not required hospitalization of one to two times per year.  The examiner specifically indicated that the Veteran had a history of chronic epididymitis that required long-term drug therapy, and that current epididymitis required intermittent intensive management.  In the prior September 2008 examination there was less severe symptomatology with a diagnosis of bilateral chronic epididymitis associated with mild hydroceles.  

The medical evidence does not show symptomatology indicative of recurrent symptomatic infections requiring drainage or frequent hospitalization (greater than two times per year), or continuous intensive management, as required for a 30 percent rating under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic code 7525.  



There is also no evidence of renal dysfunction.  

As an initial rating, the Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's epididymitis has been more than 10 percent disabling.  Thus "staged ratings" greater than a 10 percent rating are not warranted for any period of time since the effective date of service connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

As the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for epididymitis during the entire period of the appeal, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  




Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule.   In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  And the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial rating higher than 10 percent for epididymitis is denied.


REMAND

In December 2009, the RO denied the TDIU claim.  In the remand in June 2012 the Board indicated that the Veteran did not file an appeal and that the claim was not in appellate status.  However, in January 2010, the Veteran submitted a VA Form 21-8904, Veteran's Application for Increased Compensation Based on Unemployability, which was apparently not of record at the time of the Board's remand.  The Board finds that by submitting a new claim for a TDIU rating in January 2010, the Veteran essentially expressed disagreement with the denial of his TDIU claim.  

As the RO has not yet issued a statement of the case on the TDIU claim, the Board is compelled to remand the claim to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  







Accordingly, the case is REMANDED for the following:  

Furnish the Veteran and his representative a statement of the case on the TDIU claim, including a determination on whether referral for extraschedular consideration is appropriate.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


